Exhibit 10.2

LIST OF CONTENTS OF EXHIBITS AND SCHEDULES TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

EXHIBITS

 

Exhibit A    Form of Note Exhibit B-1    Form of Notice of Borrowing Exhibit B-2
   Form of Notice of Conversion/Continuation Exhibit C-1    Form of Syndicated
Letter of Credit Exhibit C-2    Form of Participated Letter of Credit Exhibit D
   Form of Compliance Certificate Exhibit E    Form of Assignment and Assumption
Exhibit F    Form of Security Agreement Exhibit G-1    Form of Opinion of Sidley
Austin LLP Exhibit G-2    Form of Opinion of Conyers, Dill & Pearman Limited
Exhibit G-3    Form of Opinion of Funk & Bolton, P.A. Exhibit H    Form of
Borrowing Base Report Exhibit I    Form of Existing Lender Agreements Exhibit
J-1    Form of U.S. Tax Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Exhibit J-2    Form of U.S.
Tax Certificate (For Foreign Lenders That Are Partnerships For U.S. Federal
Income Tax Purposes) Exhibit J-3    Form of U.S. Tax Certificate (For Non–U.S.
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit J-4    Form of U.S. Tax Certificate (For Non–U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

SCHEDULES

 

Schedule 1.1(a)    Commitments and Notice Addresses Schedule 1.1(b)    Borrowing
Base Schedule 3.3    Existing Letters of Credit Schedule 5.4    Licenses
Schedule 5.6    Unresolved Tax Claims Schedule 5.7    Subsidiaries Schedule 8.2
   Indebtedness Schedule 8.3    Liens